Citation Nr: 0201847	
Decision Date: 02/26/02    Archive Date: 03/05/02

DOCKET NO.  98-02 004A	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals decision of January 
1999 that denied an effective date earlier than November 3, 
1992 for the award of service connection and compensation for 
post-traumatic stress disorder (PTSD) should be revised or 
reversed on grounds of clear and unmistakable error.  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

This matter is currently before the Board of Veterans' 
Appeals (Board) on motion by the moving party to revise or 
reverse the January 1999 Board decision on grounds of clear 
and unmistakable error.  
The Board previously issued a decision in this case in 
February 2000, in which it found no clear and unmistakable 
error in Board decisions dated in September 1994 and January 
1999.  The moving party appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In a May 2001 
Order, the Court vacated that portion of the February 2000 
Board decision that found no clear and unmistakable error in 
the January 1999 Board decision and remanded the matter to 
the Board for readjudication.  The Court found that the 
moving party had abandoned the other claim on appeal.  By 
letter dated in November 2001, the Board afforded the moving 
party and his representative time in which to submit 
additional evidence or argument to support his claim.  In 
December 2001, the Board received supplemental arguments from 
both the moving party and his representative, which are 
associated with the claims folder.    


FINDINGS OF FACT

1.  The January 1999 Board decision denied entitlement to an 
effective date earlier than November 3, 1992 for the award of 
service connection and compensation for PTSD.  

2.  The moving party alleges that he submitted a request for 
a VA psychiatric examination and claim for service connection 
for PTSD in May 1990, as well as another claim for PTSD in 
October 1990.  

3.  The record reveals that, at the time of the January 1999 
decision, the correct facts, as they were known at the time, 
were before the Board, and the statutory and regulatory 
provisions extant at the time were correctly applied.



CONCLUSION OF LAW

The January 1999 Board decision does not contain clear and 
unmistakable error.  38 U.S.C.A. §§ 5109A, 7111 (West Supp. 
2001); 38 C.F.R. §§ 20.1403, 20.1404 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that recently enacted legislation, 
among other things, enhanced VA's duty to assist a claimant 
in developing facts pertinent to his claim and expanded on 
VA's duty to notify the claimant and his representative, if 
any, concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

With respect to notice, review of the claims folder reveals 
that the Board provided the moving party and his 
representative with the laws and regulations applicable to 
claims of clear and unmistakable error in Board decisions by 
letters dated in September 1998, March 1999, and November 
2001.  The Board also provided ample opportunity for the 
submission of additional argument on the motion.  With 
respect to the duty to assist, the Board emphasizes that 
claims of clear and unmistakable error must be adjudicated on 
the basis of the law and evidence that existed when the 
decision at issue was made.  38 C.F.R. § 20.1403(b)(1).  
Therefore, there is no reasonable basis for assisting the 
moving party in securing evidence in support of his claim.  
Moreover, since issuing its Order vacating the prior Board 
decision on the issue, the Court has concluded that the VCAA 
does not apply to claims of clear and unmistakable error.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Thus, the 
Board is satisfied that any duties owed the moving party and 
his representative have been satisfied.  

A decision issued by the Board is final. 38 U.S.C.A. §§ 7103, 
7104(a) (West 1991); 38 C.F.R. §§ 20.1100, 20.1104 (2001).  
However, a final Board decision may be revised or reversed on 
the grounds of clear and unmistakable error.  38 U.S.C.A. 
§§ 5109A(a), 7111(a) (West Supp. 2001).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. 
§ 20.1403(a).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Clear and 
unmistakable error does not include a change in medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision, VA's failure to fulfill the duty to assist, 
or a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. 
§ 20.1403(b)(1).  For a Board decision issued on or after 
July 21, 1992, the record that existed when that decision was 
made includes relevant documents possessed by VA not later 
than 90 days before such record was transferred to the Board 
for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b)(2).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable VA file 
number; and the date of the Board decision to which the 
motion relates.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice.  38 C.F.R. 
§ 20.1404(a).   

In addition, the motion must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
these requirements.  38 C.F.R. 
§ 20.1404(b).  Motions that fail to comply with these 
requirements shall be dismissed without prejudice as to 
refiling.  66 Fed. Reg. 35,902 - 35,903 (July 10, 2001) 
(interim final rule) (amending 38 C.F.R. § 20.1404(b) to 
dismiss without prejudice rather than deny).  See Disabled 
American Veterans v. Gober, 234 F.3d 682, 698-99, 704 (Fed. 
Cir. 2000) (invalidating 38 C.F.R. § 20.1404(b)); Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply).  

Review of the claims folder shows that the RO established 
service connection for psychoneurosis in an October 1946 
rating decision and assigned a 30 percent disability rating.  
The RO decreased the evaluation to noncompensable (zero 
percent) in a September 1949 rating action.  In May 1990, the 
moving party submitted a claim for re-evaluation of his 
disabilities.  The statement also referred to high blood 
pressure, left eye blindness, and "nervousness - post Okinawa 
combat infantry pressure."  He made similar references in an 
October 1990 statement.  The RO denied increased evaluations 
for the moving party's service-connected disabilities in a 
January 1991 rating decision.  The moving party appealed that 
decision to the Board.  During the pendency of that appeal, 
on November 3, 1992, the RO received from the moving party a 
claim for service connection for PTSD.  The moving party 
acknowledged that he had an appeal pending before the Board 
and requested that the RO adjudicate the claim after the 
Board considered his appeal.  In a September 1994 decision, 
among other things, the Board denied the claim for an 
increased rating for psychoneurosis, confirming the 
noncompensable rating.  The moving party did not appeal the 
Board decision to the Court.  

Upon return of the claims folder, in a March 1995 rating 
decision, the RO awarded service connection for PTSD with 
depression, noting that it had been previously diagnosed as 
psychoneurosis, and assigned a 30 percent disability rating 
effective from November 3, 1992.  The moving party timely 
appealed the effective date of the 30 percent rating, seeking 
the increased benefits from May 1990.  In the January 1999 
decision, the Board confirmed the November 3, 1992 effective 
date for service connection and compensation for PTSD.  The 
decision specifically discussed the May 1990 and October 1990 
correspondence.  The Board determined that, although they 
could be construed as a claim for PTSD, the RO reasonably 
construed the statements as claims for an increased rating 
for the already service-connected psychoneurosis.  Taken in 
conjunction with the specific service connection claim for 
PTSD received on November 3, 1992, the Board found no basis 
for an earlier effective date for service connection and 
compensation for PTSD.  

Generally, the effective date of an award of a claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400.  If a claim for disability compensation is 
received within one year after separation from service, the 
effective date of entitlement is the day following separation 
or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  A 
claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).
  
In this case, the moving party alleges that correspondence 
received at the RO in May 1990 constitutes a request for a VA 
psychiatric examination and a claim for service connection 
for PTSD.  He similarly asserts that October 1990 
correspondence represents a claim for PTSD.  The moving party 
argues that, had the RO afforded him an examination and 
opportunity to be heard on the issue in 1990, he would have 
been found to have compensable PTSD.  

The Board finds that no clear and unmistakable error in the 
January 1999 Board decision.  Initially, the Board observes 
that the moving party alleges that the RO failed to provide 
him a VA psychiatric examination.  This allegation, in the 
context of a motion for revision or reversal based on clear 
and unmistakable error, can only be construed as a claim that 
the Board's January 1999 decision did not ensure fulfillment 
of VA's duty to assist.  As discussed above, clear and 
unmistakable error does not include a breach of the duty to 
assist.  38 C.F.R. § 20.1403(d).   

Moreover, the moving party has failed to demonstrate any 
error of fact or law that compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. § 
20.1403(a).  In its January 1999 decision, the Board 
specifically discusses the May 1990 and October 1990 
correspondence from the moving party, notes the later, clear 
claim for PTSD, and concludes that the RO reasonably 
construed the earlier correspondence as a claim for an 
increased rating for the service-connected psychoneurosis.  
The moving party argues only that the claims were for PTSD.  
He offers, and the Board can currently find, no basis for 
finding that the Board's January 1999 conclusion was not 
reasonably supported by the evidence of record.  Thus, no 
clear and unmistakable error is shown. Id.        

In light of the above discussion, the Board finds that the 
moving party has not demonstrated grounds for revision or 
reversal of a Board decision on the basis of clear and 
unmistakable error.  38 U.S.C.A. § 7111; 38 C.F.R. 
§§ 20.1403(c) and (d), 20.1404(b).  There being no other 
allegations of fact or law, his motion is denied.



ORDER

The motion for revision or reversal of the January 1999 Board 
decision that denied an effective date earlier than November 
3, 1992 for the award of service connection and compensation 
for PTSD is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no longer 
required to file a copy of your Notice of Appeal with 
VA's General Counsel.
? In the section entitled "Representation before VA," you 
no longer need to have filed a "notice of disagreement ... 
that led to the decision the Board has just reviewed for 
CUE ... on or after November 18, 1988" as a condition for 
an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 



